                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    UNITED STATES OF AMERICA,

                  Plaintiff,                             No. 94-CR-2 CJW-MAR

    vs.                                               MEMORANDUM OPINION
                                                          AND ORDER
    RONALD W. DOWNS, SR.,

                  Defendant.

                                 ___________________________


           This matter is before the Court on defendant Ronald W. Downs, Sr.’s pro se
motion for compassionate release. (Docs. 118 and 119).1
                                       I.    BACKGROUND
           On September 19, 1994, the Court sentenced defendant to life in prison on one
count of first-degree murder of a postal employee, along with several related counts.
(Doc. 92). Defendant appealed and the Eighth Circuit Court of Appeals affirmed. United
States v. Downs, 56 F.3d 973 (8th Cir. 1995).              He is currently incarcerated at
Williamsburg FCI in Salters, South Carolina.
                    II.        COMPASSIONATE RELEASE STANDARDS
           The Court’s ability to modify a sentence after it has been imposed is extremely
limited. One way a court may modify a sentence is through “compassionate release” as
outlined in 18 U.S.C. § 3582(c)(1)(A), which was recently modified by the First Step
Act of 2018 (FSA).             See Pub. L. No. 115-391, § 603.      In the past, 18 U.S.C.

1
 Defendant’s filings were separated in the mail. The bulk of defendant’s motion, along with his
exhibits, are included in Doc. 119, which the Clerk of Court docketed as a supplement to Doc.
118.




          Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 1 of 7
§ 3582(c)(1)(A) permitted a court to reduce a defendant’s term of imprisonment only
upon the motion of the Director of Bureau of Prisons (BOP). The FSA modified Section
3582(c)(1)(A) such that a defendant may now directly petition the court “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant's facility, whichever is earlier.”
See Mohrbacher v. Ponce, No. CV18-00513, 2019 WL 161727, at *1 (C.D. Cal. Jan.
10, 2019) (discussing modifications made to Section 3582(c)(1)(A) by the FSA); see also
United States v. Perez-Asencio, No. CR18-3611, 2019 WL 626175, at *2–3 (S.D. Cal.
Feb. 14, 2019).
       If a defendant fully exhausts administrative remedies, the Court may, upon motion
of the defendant, reduce the defendant’s sentence, after considering the factors set forth
in 18 U.S.C. § 3553(a) to the extent they are applicable, if the court finds that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . .
18 U.S.C. § 3582(c)(1)(A).
       Defendant does not meet the requirements of Section 3582(c)(1)(A)(ii). Although
defendant is 77 years of age, he has not served at least 30 years in prison pursuant to a
sentence imposed under 18 U.S.C. § 3559(c), and the Director of the Bureau of Prisons
has not determined that defendant does not pose a danger to others.            Accordingly,
defendant’s only possible avenue for relief is Section 3582(c)(1)(A)(i).



                                             2


     Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 2 of 7
      The starting point in determining what constitutes “extraordinary and compelling
reasons” under § 3582(c)(1)(A)(i) is the Sentencing Guideline discussing compassionate
release issued by the United States Sentencing Commission. See USSG §1B1.13 (U.S.
Sentencing Comm’n 2018); see also United States v. Hall, No. CR98-7, 2019 WL
6829951, at *3 (E.D. Ky. Dec. 13, 2019); United States v. Rivernider, No. CR10-222,
2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). The Guideline provides that
extraordinary and compelling reasons exist in the following circumstances:
      (A) Medical Condition of the Defendant.—
          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.
          (ii) The defendant is—
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
          that substantially diminishes the ability of the defendant to provide
          self-care within the environment of a correctional facility and from
          which he or she is not expected to recover.
      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of
      the aging process; and (iii) has served at least 10 years or 75 percent of his
      or her term of imprisonment, whichever is less.
      (C) Family Circumstances.—
          (i) The death or incapacitation of the caregiver of the defendant's
          minor child or minor children.




                                            3


     Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 3 of 7
          (ii) The incapacitation of the defendant's spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.
      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant's case an extraordinary and
      compelling reason other than, or in combination with, the reasons described
      in subdivisions (A) through (C).
USSG §1B1.13 cmt. n.1.
      This Guideline predates the FSA and has “not been amended to reflect that, under
the FSA, a defendant may now move for compassionate release after exhausting
administrative remedies.” Rivernider, 2019 WL 3816671, at *2. Courts are split on
whether the policy statement is binding because it predates the FSA’s changes to 18
U.S.C. § 3582(c)(1)(A). A number of district courts have concluded that Guideline
§1B1.13 cmt. n.1 does not restrain a court’s assessment of whether extraordinary and
compelling reasons exist to release a defendant. See, e.g., United States v. Rodriguez,
424 F. Supp. 3d 674, 681 (N.D. Cal. 2019); United States v. Urkevich, No. CR03-37,
2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Brown, 411 F. Supp.
3d 446, 451 (S.D. Iowa 2019); United States v. Fox, No. CR14-03, 2019 WL 3046086,
at *3 (D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 579
(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019).
Other courts have concluded that extraordinary and compelling reasons exist only if they
are included in the Guideline. See, e.g., United States v. Lynn, No. CR89-0072, 2019
WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019).
      As the Court has previously stated, this Court agrees with those courts that have
found that although the Guidelines provides helpful guidance on what constitutes
extraordinary and compelling reasons, it is not conclusive given the recent statutory
changes. See United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3
(N.D. Iowa Jan. 8, 2020); ); see also Rodriguez, 424 F. Supp. 3d at 682 (Congress knew


                                            4


     Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 4 of 7
that the BOP rarely granted compassionate release requests prior to the FSA, and the
purpose of the FSA is to increase the number of compassionate release requests granted
by allowing defendants to file motions in district courts directly even after the BOP denies
their request); Brown, 411 F. Supp. 3d at 451 (same).
                                   III.   DISCUSSION
       A.     Exhaustion of Administrative Remedies
       Defendant has submitted documentation showing that he has exhausted his
administrative remedies through the entire BOP administrative process. (See Doc. 119
at 18-41). Accordingly, his motion is properly before the Court.
       B.     Extraordinary and Compelling Reasons
       Defendant alleges that extraordinary and compelling reasons justify his release.
Specifically, he alleges that his post-sentence rehabilitation justifies a sentence reduction.
       As discussed above, the Court is not bound by USSG §1B1.13. Nevertheless, the
Guidelines provide helpful context in determining whether extraordinary and compelling
circumstances exist. Defendant’s motion does not fall within any of the Guidelines other
than the catchall “other reasons.” The Court is aware that some courts have found
extraordinary and compelling reasons beyond those articulated in the Guidelines. For
instance, some district courts have found that sentencing disparities created by the FSA
alone constitute extraordinary and compelling circumstances warranting compassionate
release. See United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *
(D. Kan. Feb. 21, 2020) (the FSA’s amendment to Section 924(c) by no longer requiring
Section 924(c) convictions to be “stacked” constitutes extraordinary and compelling
reasons for defendants who have stacked Section 924(c) convictions); United States v.
Maumau, No. 2:08-cr-00758-TC-11, 2020 806121, at *7 (D. Utah Feb. 18, 2020)
(same); United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb.
Nov. 14, 2019) (same). The Court agrees that some situations beyond those in the



                                              5


     Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 5 of 7
Guidelines may constitute extraordinary and compelling reasons that could justify
compassionate release.     The Court is aware of no court, though, that has found
extraordinary and compelling circumstances based solely on the defendant’s post-sentence
rehabilitation. Rather, that type of reduction seems to be expressly prohibited by the
relevant statutes. In a case in which a defendant initially made a very similar argument,
Judge Robert W. Pratt, from the Southern District of Iowa, ruled that compassionate
release cannot be based on rehabilitation alone.
      [A]lthough much about Defendant's situation is extraordinary and
      compelling, the Court concludes it cannot exercise its discretion to grant
      release at this time. To say Defendant has been a model inmate is an
      understatement. He has not had a single disciplinary incident since entering
      federal custody in 2007. ECF No. 220 at 30 (reprinting Jan. 20, 2019,
      BOP Summary Reentry Plan – Progress Report). According to the BOP,
      “[h]e has exhibited an exemplary rehabilitative record as a testament to his
      positive character and efforts.” Id. He has taken 6000 hours of
      programming, including 4150 hours in a Management Apprenticeship
      Program. Id. “He should be employable upon release.” Id. at 31. He
      teaches and mentors other inmates. Id. The BOP thinks he is quite good
      at it. . . . The Court does not see BOP Progress Reports like this often.
      One might even call it extraordinary and compelling. But while Congress
      largely left “extraordinary and compelling reasons” undefined, it made
      clear rehabilitation, on its own, does not suffice. § 994(t). The Court
      considers—and applauds—Defendant's conduct, but it cannot release him
      on these grounds alone under § 3582(c).

United States v. Brown, 411 F. Supp. 3d 446, 452 (S.D. Iowa 2019), order amended on
reconsideration, No. 4:05-CR-00227-1, 2020 WL 2091802 (S.D. Iowa Apr. 29, 2020).2
      Here, defendant’s motion is well written. Like Brown, defendant has completed
an impressive number of courses while in prison. (Doc. 119, at 48-50). He speaks



2
 On reconsideration, the Court granted defendant compassionate release based on defendant’s
health conditions and the COVID-19 pandemic.


                                            6


     Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 6 of 7
eloquently about the impact those courses have had on his development and how they
have helped him come to terms with the pain his crime caused. Defendant’s conduct in
the BOP is even more impressive than that of the defendant in the case cited above
because he has not received any incident reports during the entire twenty-five years he
has been incarcerated. (See Doc. 119, at 45). Additionally, defendant’s motion is
supported by numerous letters from people who believe defendant could succeed if he
were to be released from custody. (Doc. 119, at 56-62). Nevertheless, although the
Court applauds defendant’s conduct in prison, and encourages him to continue to better
himself, the Court finds defendant has failed to allege an extraordinary and compelling
reason justifying release because defendant’s rehabilitation alone cannot suffice. See 28
U.S.C. § 994(t) (directing that, “[r]ehabilitation of the defendant alone shall not be
considered an extraordinary and compelling reason.”). Accordingly, the Court denies
defendant’s motion.3
                                 IV.    CONCLUSION
       For the reasons set out above, defendant’s motion for compassionate release (Doc.
118) is denied.
       IT IS SO ORDERED this 22nd day of July, 2020.



                                          ___________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




3
  Because defendant has failed to allege any extraordinary or compelling reasons that would
justify his release, the Court need not consider the 18 U.S.C. § 3553(a) factors.


                                            7


     Case 1:94-cr-00002-CJW-MAR Document 120 Filed 07/22/20 Page 7 of 7
